Per Curiam : This is an appeal by plaintiff.below from a judgment for defendants below in an action of ejectment. The suit involves the same title which was adjudicated upon and settled by this court in Whitehead v. Hall, 148 Ill. 253. That suit was brought for one part of a tract of 255 acres, and this suit is for another. The appellant here occupies no better position than the appellant occupied in that case. He assails the same title, founded on the same redemption sale, which in the case cited was held good. We have carefully examined and considered the elaborate arguments made by appellant for a reconsideration of the questions involved, but are unable to see that any error was committed in the decision mentioned. The fact urged upon our attention that the redemption creditor was a defendant to the first foreclosure suit did not deprive him of the right to redeem under his own decree rendered in the second foreclosure suit. (Boynton v. Pierce, 151 Ill. 197.) We see no reason for overruling the former case, but are satisfied it was correctly decided. The judgment of the circuit court will be affirmed. Judgment affirmed.